SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1361
CA 11-02326
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


DR. JOHN CHONG-HWAN WEE, PLAINTIFF-APPELLANT,

                     V                                              ORDER

NATIONAL GRID, JOHN J. WEISBECK,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


JOHN CHONG-HWAN WEE, PLAINTIFF-APPELLANT PRO SE.

HISCOCK & BARCLAY, LLP, ROCHESTER (JENNIFER CASTALDO OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Genesee County (Eric
R. Adams, A.J.), entered September 16, 2011. The order denied
plaintiff’s motion for reconsideration.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:   December 21, 2012                       Frances E. Cafarell
                                                   Clerk of the Court